DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  21ST MORTGAGE CORPORATION,
                           Appellant,

                                     v.

     MANILA LAKMAITREE, UNKNOWN SPOUSE OF MANILA
LAKMAITREE, UNKNOWN TENANT IN POSSESSION 1, and UNKNOWN
                      TENANT 2,
                       Appellees.

                              No. 4D16-3936

                              [August 3, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen D. Ireland, Judge; L.T. Case No. CACE15-
011997.

   Sonia Henriques McDowell of Quintairos, Prieto, Wood & Boyer, P.A.,
Orlando, for appellant.

  Brian Korte of Korte & Wortman, P.A., West Palm Beach, for appellee
Manila Lakmaitree.

PER CURIAM.

   Affirmed.

LEVINE, CONNER, JJ., and SMALL, LISA, Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.